DISSENTING OPINION
Ibach, P. J.
I am unable to reach the same conclusion in this case as that expressed in the majority opinion. It is conceded that appellee’s case proceeds upon the theory of a temporary change of his employment, the latter employment being more hazardous than the former. I have always understood that in order to' recover on such a theory the injured party must make it appear that his injury was received on account of .a risk or danger incident to the new employment which was not present in the old. That there was in fact a new danger connected with the new work is the foundation upon which the right of recovery rests. It is averred in substance that appellee was employed by appellant to handle, manage and operate a machine called a steam hammer and chisel and he did operate said hammer from February 15, 1909, to June 9, 1909, and on said latter day he was negligently and carelessly ordered by appellant to leave his work at the hammer and assist another employe of the company to remove pieces of iron and steel from mouldings and castings. That the work was different and more hazardous than that which he was originally hired to do and appellant negligently failed to inform him of the dangerous and hazardous nature of the work he was doing when injured. The undisputed evidence and the answers to the interrogatories show that the dormer, work is styled “chipping” ajad the latter “floffanff” bv those enaaaed in. such *497employment. It also is shown that all this work was done in the same room, and was there done during all the months appellee worked for appellant and those engaged at the one service were near to those engaged at the other. The room was called the “chipping” room. Appellee’s original work required him to chip and clean sand and metal from castings by the use of air hammers, hand hammers and chisels, and was usually done by one man, while the work of “flogging”, the Tatter work, was done in the same general manner, except that it was done by two men, one to hold the chisel, the other to strike with the hammer, and it is apparent that this was necessary simply because in “flogging” larger particles were removed. While “chipping” and while “flogging,” particles of metal, some small and others larger, flew in all directions about the room and there was no means of controlling the direction that any such particles would take when cut from the easting, but if there had been, certainly that means could have been ascertained by appellee while engaged in the use of the smaller chisels and smaller hammer. All the work done in this room was simple in .its nature and easily understood by persons of ordinary intelligence, and appellee was such a person. Appellee testified that he was familiar with the duties of a “flogger” and this is quite evident, as he was constantly in a place where he was able to see the work performed and he himself was provided with a flogging hammer and chisel at the time he worked as a “chipper.”
It is apparent to me that the work covered by his original employment was different from the latter only in degree and not in kind, and there was no change in the general nature and character of the work, only in the doing of the latter heavier tools *498were used to accomplish the same end. Appellee was not injured by reason of any imperfect tools or because of the lack of skill on the part of his associate engaged in the particular work, but wholly on account of the particle of steel which they were removing, entering his eye. This identical condition and situation relative to flying particles of steel was constantly present before him when engaged in “chipping,” his original employment, and the identical danger about which he claims he should have been instructed, is the same danger that was ever present about him when engaged in the work of a “chipper.” So it is evident from the whole record that the danger incident to the doing of the work complained of, that is, that particles of steel would fly in many and all directions when removed from castings, whether by small chisels or large, struck by a small hammer or large, was as obvious in the latter employment as in the former, so that the master was under no obligation to warn appellee. There is no duty to warn an employe about matters which he knows. To my mind, there is no evidence to support the judgment. It does not seem necessary to cite authorities. We call attention, however, to a few which seem to fully support the position here taken. 1 Labatt, Master and Servant §456; 4 Labatt, Master and Servant (2d. ed.) §1379; Indiana Stove Works v. Howden (1909), 44 Ind. App. 656, 90 N. E. 16; Dill v. Marmon (1905), 164 Ind. 507, 73 N. E. 67, 69 L. R. A. 163; Newcastle Bridge Co. v. Doty (1907), 168 Ind. 259, 264, 79 N. E. 485; W. B. Conkey Co. v. Larsen (1910), 173 Ind. 585, 589, 91 N. E. 163, 29 L. R. A. (N. S.) 116.
Note. — Reported in 109 N. E. 220, 1095. As to assumption of risk as distinguished from contributory negligence, see 98 Am. St. 314. See, also, under (1) 3 Cyc 158; (2) 1 C. J. 1156; 1 Cyc 749; (3) 26 Cyc 1513; 38 Cyc 1927; (4) 38 Cyc 1928; (5) 26 Cyc 1205; (6) 26 Cyc 1221, 1272; (7) 26 Cyc 1478, 1482; (8) 3 Cyc 348.